

115 HR 7053 IH: Diversifying Emergency Benchmarks for the Recovery of Individuals after Storms Act
U.S. House of Representatives
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7053IN THE HOUSE OF REPRESENTATIVESOctober 9, 2018Ms. DeLauro (for herself and Ms. Esty of Connecticut) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide disaster relief assistance to individuals for the purpose of clearing fallen debris, and
			 for other purposes.
	
		1.Short title
 This Act may be cited as the Diversifying Emergency Benchmarks for the Recovery of Individuals after Storms Act or the DEBRIS Act.
		2.Federal assistance to individuals and households
 (a)AmendmentSection 408(c)(2)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(2)(A)) is amended—
 (1)in clause (i), by striking and at the end; (2)by redesignating clause (ii) as clause (iii); and
 (3)by inserting after clause (i) the following:  (ii)the removal of debris from owner-occupied private residences and property; and.
				(b)Applicability
 (1)Covered disaster definedIn this subsection, the term covered disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) on or after May 1, 2018.
 (2)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any covered disaster. (3)Resubmission of requests for assistanceIf a request for assistance, with respect to a covered disaster, was made under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), as in effect before the date of enactment of this Act, for the removal of debris from an owner-occupied private residence or property and the request for such assistance was denied before the date of enactment of this Act, the request for assistance under such section 408, as amended by this Act, may be resubmitted.
 3.Factors to be considered in major disaster declarationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall, by rulemaking, amend the factors considered when evaluating a Governor's request for a major disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to include the estimated cost of removing fallen debris from owner-occupied private residences and property.
		